Citation Nr: 0506229	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  01-04 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1981 to January 1987, from October 1990 to May 1991, 
from December 1991 to October 1992, and from March 1997 to 
November 1997.  He served in Southwest Asia from November 11, 
1990, to April 12, 1991.  He has continuing military reserve 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2004, the 
Board, in pertinent part, remanded the case for additional 
development.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate this claim.

2.  The veteran's service-connected residuals of a right 
ankle fracture are presently manifested by no more than 
marked limitation of motion; there is no evidence of 
ankylosis.


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a right 
ankle fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 
5271 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in June 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the final transfer of the veteran's case to the 
Board.  The issue on appeal was also re-adjudicated and a 
supplemental statement of the case was sent to the veteran in 
September 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
September 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice letter was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issue 
on appeal were obtained in April 1999, June 1999, and 
November 2000.  The medical evidence is sufficient for an 
adequate determination.  Therefore, the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records show the veteran sustained a right 
ankle fracture in May 1985 while playing softball.  Hospital 
records show he underwent surgery of the right ankle with 
removal of a loose body in June 1986.  

VA examination in May 1987 noted the veteran walked with a 
slight limp to the right leg.  There were surgical scars to 
the ankle, but no evidence of muscle atrophy to the distal 
thigh, mid-calf, or knee areas.  The ankles measured 10 
inches in diameter, bilaterally.  Range of motion studies 
revealed right ankle inversion to 30 degrees and eversion to 
5 degrees.  There was a diminished paresthesia about the 
ankle and a click with perceived pain on knee bends and toe 
walking.  The veteran complained of persistent pain and 
occasional swelling to the right ankle.  The diagnosis was 
sequelae of broken ankle times two with surgical exploration, 
residual paresthesia, and weight-bearing pain.  

In a July 1987 rating decision service connection was 
established for Maisonneuv's fracture of the right ankle, 
status post removal of loose body.  A 10 percent rating was 
assigned effective from January 31, 1987.

On VA examination in July 1989 the veteran complained of 
severe pain on turning of the ankle and pain on moving, 
marching, and walking long distances.  The examiner noted 
slight anterior and posterior swelling to the medial 
malleolus.  There was no evidence of fibrous or bony 
residuals.  It was noted the veteran used an elastic ankle 
support to immobilize the ankle and prevent pain.  Range of 
motion studies revealed dorsiflexion to approximately 20 
degrees and plantar flexion to 45 degrees.  There was severe 
pain over the navicular area on plantar flexion with pain 
radiating to the large toe.  The examiner noted the veteran 
had some difficulty standing on his toes and squatting was 
difficult.  The diagnosis was status post fracture of the 
right ankle with post-traumatic arthritis.

Private medical records dated in May 1993 show the veteran 
sustained a twisting injury to the right ankle while at work.  
The examiner noted moderately limited right ankle motion 
since 1986.  The diagnosis was new sprain.  X-ray examination 
in July 1995 revealed a deformity to the distal fibula 
centered 13 to 14 centimeters (cm) from the level of the 
tibiotalar joint suspected to be a previous healed fracture.  
The distal tibia and fibula were normal.  There was no 
evidence of acute fracture or bony destruction, but an old 
ununited avulsion fracture of the medial malleolus was 
suspected.  

In June 1998, the veteran, in pertinent part, requested 
entitlement to had increased rating for his right ankle 
disorder.  He stated he had severe, constant pain and that it 
was unbearably painful on motion.  He claimed he that it was 
difficult to stand for more than a few minutes even while 
using his cane or crutches, that could hardly walk, and that 
he feared he would soon be totally crippled due to his ankle 
disorders.

At his VA examination in April 1999 the veteran reported he 
had incurred ankle injuries in a fall from a helicopter in 
1984.  He stated he sustained a right ankle fracture and 
complained of persistent pain and stiffness to the medial and 
lateral aspects of the ankles.  The examiner noted he walked 
with a cane in his right hand and that he denied any history 
of instability to the ankles or catching, locking, popping, 
or giving way to the knees.  

Physical examination revealed a significant amount of pain to 
palpation over the medial and lateral collateral ligaments to 
the ankles.  There was no evidence of any swelling.  There 
was severe limitation of motion to the subtalar joints of the 
ankles with approximately 10 degrees of inversion and 
eversion.  Range of motion of the tibiotalar joints revealed 
dorsiflexion to 10 degrees and plantar flexion to 
approximately 20 degrees.  X-rays revealed a healed proximal 
fibula fracture in the region of the right distal tibia 
region.  There was evidence of old fracture to the distal 
tibia region and at the tip of the medial malleolus.  The 
ankle mortis appeared to be well maintained with no evidence 
of any talar dome fracture.  There was a mild amount of 
tibiotalar joint space narrowing and some flattening of the 
talar head possible consistent with an injury to the talus or 
avascular necrosis.  The diagnoses included post-traumatic 
arthritis with healed right ankle fractures and possible old 
fracture to the right talus.  

On VA examination in June 1999 the veteran, in essence, 
reiterated the medical history he had provided at his April 
1999 VA examination.  He complained of bilateral ankle 
stiffness and claimed that it was difficult for him to walk 
more than a few blocks.  The examiner noted there was some 
limitation of motion of the right ankle and slight tenderness 
over an anteromedial scar.  The ankle was stable to 
varus/valgus stress and on talar tilt testing.  Range of 
motion studies revealed dorsiflexion to 5 degrees and plantar 
flexion to 30 degrees.  X-rays revealed syndesmotic changes 
with arthrodosis and moderate arthritis.  The diagnoses 
included right ankle removal and syndesmotic injuries with 
arthrosis.  It was noted that the veteran had limitation of 
motion of the right ankle that would limit his activities and 
possibly require that he use a cane.

In a March 2000 rating decision the RO granted an increased 
20 percent rating for the veteran's service-connected right 
ankle disability.  An effective date was assigned from June 
29, 1998.

On VA examination in November 2000 the veteran complained of 
morning pain to the ankle and swelling after prolonged 
standing.  The examiner noted the veteran carried a cane in 
his right hand and that he walked slowly with a limp.  It was 
noted that he was able to get up and out of his chair and on 
the examining table without difficulty.  Examination of the 
ankle revealed a full range of motion with dorsiflexion to 
20 degrees and plantar flexion to approximately 55 degrees.  
The ankle was stable to inversion and eversion stresses and 
an anterior drawer test was negative.  There was tenderness 
over the lateral aspect of the ankle.  It was noted that X-
rays in October 2000 revealed evidence of arthrosis and some 
mild degenerative changes.  There was no evidence of 
subluxation or dislocation.  The diagnoses included right 
ankle loose body removal with some early degenerative 
arthritis.  It was noted that the veteran did have some pain 
with prolonged periods of standing and morning stiffness and 
that he did require a cane for stability while walking.

In a January 2001 statement in support of the claim the 
veteran stated the United Stated Postal Service had denied 
him employment.  A copy of correspondence dated in October 
2000 from the United Stated Postal Service noted the veteran 
had been found medically unsuitable for the position of mail 
handler.  It was noted that a medical officer had reviewed 
his records and found he was partially incapable of the 
duties of that position due to physical limitations.  No 
information was provided as to the medical disorder 
associated with this limitation.

Private medical records dated in August 2001 show the veteran 
complained of bilateral heel pain.  It was noted examination 
revealed some radiating pain to the medial and posterior 
aspect of the ankle, but that there was no deficit in range 
of motion or muscle strength.  X-rays revealed infracalcaneal 
heel spurs, bilaterally, but no other bony pathology.  The 
diagnosis was bilateral heel spur/plantar fasciitis.  

At his personal hearing in November 2001 the veteran 
testified that he experienced pain and stiffness to the 
ankles.  He stated that his job required that he stand up all 
the time and that his ankles would swell up.  He reported he 
tried to accumulate sick leave to avoid losing any time from 
work.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

The Rating Schedule provides ratings for limitation of ankle 
motion which is marked (20 percent) or moderate (10 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).  The normal 
range of dorsiflexion is from 0 to 20 degrees and normal 
plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2004).

The Rating Schedule provides that ankylosis in plantar 
flexion, less than 30 degrees, warrants a 20 percent rating.  
When the ankle is ankylosed in plantar flexion, between 3 0 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees, a 30 percent rating is warranted.  Ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2004).

The Rating Schedule provides, alternatively, that traumatic 
and degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2003).  Limitation of motion must be objectively confirmed 
by findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The Court has also held that there is no basis for a 
rating higher than the maximum schedular rating for 
additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  

In this case, the Board notes the veteran is presently 
receiving a 20 percent rating which is the maximum schedular 
rating for limitation of ankle motion under Diagnostic Code 
5271.  The VA orthopedic examination in November 2000 
revealed a full range of motion with dorsiflexion to 
20 degrees and plantar flexion to approximately 55 degrees.  
The ankle was stable to inversion and eversion stresses and 
an anterior drawer test was negative.  There was tenderness 
over the lateral aspect of the ankle and X-ray evidence of 
arthrosis and some mild degenerative changes, but no evidence 
of subluxation or dislocation.  There was no evidence of 
ankylosis.  Therefore, the Board finds entitlement to a 
higher or higher alternative schedular ratings are not 
warranted.

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The case does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a right ankle fracture is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


